05/11/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                         F1LFD  Case Number: PR 06-0544


                                         PR 06-0544                               MAY 1 1 2021
                                                                               Bovven C3reenwood
                                                                             Clerk of Supreme Court
 IN RE PETITION OF JASON M. KETTRICK FOR                                        State of Montana

 REINSTATEMENT TO ACTIVE STATUS IN THE                                        ORDER
 BAR OF MONTANA



       Jason M. Kettrick has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Kettrick was placed on inactive status on September 11, 2020, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2020. Attached to the Petition is a letter from the State Bar stating that
Kettrick has now completed all CLE requirements for that reporting year. The Petition
states that Kettrick is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofJason M. Kettrick for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payrnent ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Kettrick shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.         *N—N

       DATED this 1 l day of May,2021.



                                                                  Chief Justice




                                                           &1J,,
          , V,
        „/". ••
    A
    t if,/ °AUL
        Justices




2